Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an encapsulation filter providing strong attenuation near a first Nyquist frequency”.  The term “strong attenuation” is a relative term which renders the claim indefinite.  The term “strong attenuation” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one or ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification describes Fig. 13A as illustrating a frequency response with “strong attenuation” near 60kHz (page 16, lines 1-2).  Fig. 13A illustrates an attenuation of approximately -54 dB at 60 kHz.  However, there is no indication as to a particular range of attenuation that would be considered “strong”.  The term “near” is also a relative term which renders the claim indefinite. The specification does not describe a particular range of frequencies that would be considered “near” the Nyquist frequency. Referring again to Fig. 13A, assuming a Nyquist frequency of 60 kHz, at 50 kHz, the attenuation is approximately -40 dB.  Is 50 kHz “near” the Nyquist frequency? If so, is -40 dB considered “strong” attenuation? These questions cannot be answered based on the application as filed.
Claim 1 additionally recites a flattening filter that provides amplitude boost “at frequencies close to the transmission Nyquist frequency”.  The term “close” is a relative term which renders the claim indefinite.  The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one or ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification describes Fig. 9 as illustrating the frequency response of a flattening filter (page 15, lines 20-21).  Fig. 9 illustrates a bandpass frequency response that provides amplitude “boost” from 0-96 kHz (assuming the unlabeled Y-axis refers to gain, the filter has positive gain across all frequencies).  The specification describes Fig. 10 as illustrating the response of the downsampling filter after using the flattening filter of Fig. 9 (page 15, lines 22-24).  Fig. 10 illustrates a “boost” from 0 to at least 85 kHz (the flattened filter response illustrated by the upper curve has a higher gain than the original filter response across this range).  It is unclear, therefore, what frequencies are considered “close” to the transmission Nyquist frequency, and what amount of “boost” is required “close” to the transmission Nyquist frequency.

Claims 2-3 depend on claim 1 and are therefore also considered indefinite.

Claim 4 similarly recites “an encapsulation filter providing strong attenuation near a first Nyquist frequency” and a flattening filter that provides amplitude boost “at frequencies close to the transmission Nyquist frequency”.  For the same reasons as claim 1, claim 4 is considered indefinite.
Claims 5-8 depend on claim 4 and are therefore also considered indefinite.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ragot, Kovesi, Barratt, Yu, Thompson, Schnell, Ubale, Zhao, Lagadec et al., Woszczyk, and Craven were cited as prior art in parent applications 16/149,651 and/or 15/317,794.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616. The examiner can normally be reached Mon-Thurs 9AM-3PM (Part time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BLA 9/21/22
/BRIAN L ALBERTALLI/Primary Examiner, Art Unit 2656